Citation Nr: 1134687	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-31 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1951, to September 1954, and from September 1954, to November 1957.  In a September 2002 Administrative Decision, it was determined that the Veteran's first period of service was deemed to be under honorable conditions for the purpose of Department of Veterans Affairs (VA) benefits.  However, he was discharged from his second period of service under other than honorable conditions.  As such, his character of discharge with respect to his second period of service constitutes a bar to VA benefits based on that period of service.  The Veteran was the recipient of the Combat Infantryman Badge.  He died in September 2008.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the VA Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded the case in April 2010 for additional development.  The case now returns for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In resolving the benefit of the doubt in favor of the appellant, the probative and persuasive evidence of record demonstrates that the Veteran's terminal esophageal cancer was caused or aggravated by his alcohol abuse, a symptom of his service-connected PTSD.



CONCLUSION OF LAW

The Veteran's service-connected PTSD caused or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  A Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000). 

Service connection may be granted on a presumptive basis for certain chronic diseases, such as malignant tumors, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010). 

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2) , 3.301(c)(3) (2010).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010). 

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998). 

However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection in this regard, the veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in September 2008.  His death certificate lists his cause of death as due to mestastic esophageal cancer.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder, hearing loss, and tinnitus.

The appellant contends that the Veteran's esophageal cancer was due to his PTSD, and thus, service connection for his cause of death should be granted.  Specifically, the appellant contends that the Veteran's chronic alcohol abuse was due to his PTSD symptoms, and that the chronic alcohol abuse lead to the development of esophageal cancer. 

The Veteran's service personnel records reflect that he served in the Korean War, for which he received the combat infantryman badge.  His second period of active service, from 1954 to 1957, resulted in a dishonorable discharge, as discussed in the introduction paragraph.  The discharge was due to a variety of offenses, including assaulting a superior, leaving duty without permission, and driving while intoxicated.  A court martial proceeding transcript from that period of service reflects that the Veteran's superiors repeatedly attempted to counsel him as to his wrongful behavior, to no avail.  

Service treatment records are negative for any complaints or treatment for an esophageal disorder or for a mental disorder.

In July 2001, prior to his award of service connection for PTSD, the Veteran submitted a statement that while in Korea, he had killed many enemy soldiers.  He had witnessed hurt soldiers crying, as well as injured or dead civilian Koreans.  He cried when he could not aid the Korean civilians due to threat of a court martial.  He stated that he feared his life while in Korea.  Upon returning home, he began to drink on a progressive basis in order to stop the nightmares of battle.  By the time he enrolled in his second period of service, he could not control his anger and began acting out.  Since returning from Korea, he had been consistently irritable and angry.

Post-service treatment records reflect that in September 2001, the Veteran was hospitalized for three months to treat his PTSD.  It was noted that he had a history of alcohol abuse.  He had no smoking history.  He used alcohol to sleep and to avoid nightmares.  He was diagnosed with PTSD due to his service.  On May 2002 psychiatric consultation, the Veteran reported that he began to drink alcohol regularly after leaving Korea to cope with his recollections and nightmares of combat.  His alcohol use was considered to be a comorbidity of his PTSD.  It was noted that after service, the Veteran was able to find stable employment with the state government, however, after seventeen years, he was placed on disability and ordered to attend alcohol anonymous classes.  

On October 2002 VA psychiatric examination, the Veteran's described PTSD symptoms were considered to be related to his combat service.  He reported that following his 2001 psychiatric hospitalization, he had stopped drinking alcohol.  However, he had nightmares every night and would awake sweating frequently.  He was nervous and irritable most of the time.  He had trouble being around others.  He had only recently sought psychiatric treatment because it had been too distressing to talk about his symptoms for many years.  The examiner determined that the Veteran had severe mood disturbance due to his PTSD.  His physical disabilities at the time of the examination included gout of the knees, hypertension, and asthma.

VA records dated within the year prior to the Veteran's death reflect that in January 2007, the Veteran reported that he had received a DUI in the previous month and had decided to try and stop drinking alcohol.  His continuing diagnosis was PTSD and alcohol abuse.  In April 2007, an upper gastrointestinal study showed the presence of a large infiltrating mass in his esophagus.  He was referred for chemotherapy and cancer treatment at a private hospital.  Those records reflect a diagnosis of squamous cell carcinoma of the esophagus.  He had recently discontinued heavy alcohol use due to the recent DUI.  There were otherwise no other contributing symptoms, such as any dyspnea, chest pain, abdominal pain, or diarrhea or constipation.  He denied ever having smoked.  He had hypertension, gout, and asthma.  There was no history of asbestos exposure.  He underwent chemotherapy.  In October 2007, the Veteran reported to the VA that the esophageal cancer had been determined to have been completely cured.  He had had a stroke in May of 2007.  He had been eating well.  A few months later, however, he developed a metastatic chest mass.  In September 2008, the month of his death, it was noted that that he was in poor clinical condition.  His glucoses were marginally high.

In January 2008, the Veteran's daughter submitted a statement that she had witnessed the Veteran's alcohol abuse for many years, but that the Veteran had never smoked.  

In November 2008, the Veteran's private physician submitted a statement that he had treated the Veteran for esophageal cancer.  The physician stated that known risk factors for esophageal cancer included smoking, alcohol abuse, and other dietary factors.  

In August 2010, a VA examiner reviewed the Veteran's claims file and determined that the etiology of his metastatic esophageal cancer could not be concluded because the pathology of the esophageal cancer was not found in the available medical records.  

In August 2010, a VA psychologist reviewed the Veteran's claims file and stated that it was at least as likely as not that the Veteran's PTSD caused or aggravated his alcohol abuse.  The examiner explained that based upon the Veteran's medical history, such was a likely conclusion because alcohol abuse was sufficiently  common in those diagnosed with PTSD.  

In this case, the Board finds that, in resolving reasonable doubt in favor of the appellant, the competent and persuasive medical evidence of record demonstrates that the Veteran's service-connected PTSD at least as likely as not caused or aggravated his alcohol abuse, and that his terminal esophageal cancer was likely caused by alcohol abuse.  Thus his service-connected PTSD materially contributed to his death.  The Board notes that the November 2008 private physician did not specifically state that the Veteran's esophageal cancer was caused by his alcohol abuse alone.  However, in reviewing the claims file, the Board finds no evidence that the Veteran smoked, as he repeatedly denied such in the medical records, and there is additionally no evidence that the Veteran had any dietary factors that would have caused or aggravated his esophageal cancer.  For, the records reflect that he ate a relatively normal diet without any severe complications other than hypertension and elevated glucose.  In the month of his death, it was noted only that his glucose levels were marginally high.  By contrast, the evidence demonstrates that the Veteran drank heavily for many years of his life following service, and that he carried a diagnosis of chronic alcohol abuse.  Further, a VA examiner determined that his alcohol abuse was caused by, or a symptoms of, his PTSD.  Such was also found by his treating VA psychiatrist.  Thus, in reviewing the competent and probative evidence of record, the conclusion can reasonably be made that the Veteran's alcohol abuse, a major manifestation of his service-connected PTSD, caused or materially contributed to his esophageal cancer, and, thus, to his death.  In further support of this conclusion is the April 2007 private treatment record documenting the Veteran's treatment for esophageal cancer that lists a history of heavy alcohol use, and then goes on to state, "otherwise no contributing factors."  Significantly in this case, there is no evidence to the contrary.  In that regard, the Board finds that the August 2010 VA opinion, which stated that the etiology of the Veteran's esophageal cancer could not be determined because the pathology of his esophageal cancer was not in the records, to be of no probative value because the examiner was in fact provided with all available evidence regarding the Veteran's esophageal cancer, yet still neglected to provide any opinion as to the cause of the Veteran's death.  Accordingly, because no opinion was offered by the examiner, the examination report does not weigh for or against the claim.  The Board additionally finds that no further development is necessary in determining the etiology of the Veteran's esophageal cancer because the evidence currently in the claims file supports the appellant's claim such that reasonable doubt results in her favor.  








	(CONTINUED ON NEXT PAGE)


Accordingly, in light of the positive evidence of record demonstrating a link between the Veteran's PTSD and his alcohol abuse, and of his alcohol abuse and the development of terminal esophageal cancer, the Board finds that service connection for the cause of the Veteran's death is warranted. 


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


